[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT (#123)
The defendant's summary judgment motion (#123) is granted. No Connecticut cases specifically allow recovery for negligent infliction of emotional distress resulting from an injury solely to CT Page 1357-CC property. Librandi v. City of Stamford, Superior Court, Judicial District of Stamford/Norwalk at Stamford, Docket No. 111346 (March 20, 1991, Ryan, J.). Moreover, although recovery of such a claim does not depend on proof of physical injury or a risk of harm from physical impact, the plaintiff must plead that the defendant should have realized that its conduct involved an unreasonable risk of causing emotional distress and that the distress might result in illness or bodily harm. Kilduff v. Adams, Inc., 219 Conn. 314 , 326, 593 A.2d 478 (1991); Montinieri v. Southern New EnglandTelephone Co., 175 Conn. 337, 345, 398 A.2d 1180 (1978). The plaintiff has failed to do so.
JOHN J.P. RYAN, JUDGE